

117 HRES 159 IH: Expressing appreciation and support for essential employees with disabilities during the current pandemic, and beyond.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 159IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Morelle (for himself and Ms. Sherrill) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing appreciation and support for essential employees with disabilities during the current pandemic, and beyond.Whereas the COVID–19 pandemic has challenged the entire Nation but has disproportionately impacted people with disabilities, particularly people of color with disabilities, who are significantly over-represented among the victims of this deadly virus;Whereas the COVID–19 pandemic has resulted in the need for essential services to continue even in areas where most businesses and government buildings are closed;Whereas people with disabilities often work in the types of businesses identified as essential during the pandemic, such as grocery stores, retail distribution centers, and health care facilities;Whereas employees with disabilities also provide essential services fulfilling local, State, and Federal contracts in locations across the United States and its territories including government buildings, hospitals, military bases, airports, call centers, highway rest stops, private nonprofit businesses supporting individuals with disabilities, and numerous other locations;Whereas many of these essential employees are supported by disability service providers that provide training, job coaching, transportation, and other needed supports to help these employees in performing this essential work;Whereas people with disabilities have continued to perform this essential work even though it sometimes increased their risk of exposure to the deadly COVID–19 virus;Whereas the essential work performed during the pandemic has included providing goods and services that were critical to the public health response to the crisis, including—(1)manufacturing and delivering thousands of critical products that are strengthening the Nation’s COVID–19 response, including personal protective equipment (PPE), hand sanitizer, cleaning products and disinfectants, first aid kits, exam gloves, toilet paper, and more to support hospitals, health care professionals, first responders, the United States military, and governments at all levels;(2)provisioning the United States Navy Hospital Ships Comfort and Mercy that provided emergency care in Los Angeles and New York to free up civilian hospitals to focus on COVID–19 patients; (3)supporting Federal and State efforts to establish pop-up hospitals; (4)maintaining offices and providing other services in local, State, and Federal buildings where vital work is being performed;(5)providing deep cleaning and sanitizing services in hospitals and other health care facilities; (6)providing call center and technical support to State and Federal entities, including operating crisis hotlines and call centers to process the surge in State unemployment claims; (7)sourcing and providing urgently needed PPE; (8)providing custodial services at military installations to slow the spread of COVID–19 and protect military personnel from exposure to the virus thus shielding our combat readiness; and(9)working in essential businesses such as grocery stores, retail, and restaurants that have continued to supply the Nation with food and other essential supplies throughout the pandemic;Whereas the essential employees with disabilities who perform these jobs play a central and invaluable role in protecting the United States and its territories in fighting the pandemic; Whereas this essential workforce has continued to perform its regular duties and more throughout the pandemic; Whereas this essential workforce is vital to the economy of the United States and its territories; Whereas competitive, integrated employment is vital to the personal economies and well-being of the essential workforce; andWhereas these essential employees with disabilities were essential before the pandemic and will continue to be essential after the pandemic has passed into history: Now, therefore, be itThat the House of Representatives—(1)thanks essential employees with disabilities for their efforts throughout the COVID–19 pandemic;(2)recognizes—(A)the essential work performed by individuals with disabilities during the COVID–19 pandemic; (B)that it is in the national interest to provide equality of opportunity, full participation, independent living, and economic self-sufficiency for people with disabilities; and(C)the importance of ensuring that people with disabilities have opportunities to engage in competitive integrated employment; and(3)recognizes and thanks these essential employees for the vital contribution to this country they have made in the past and will make in the future.